El Juez Asociado Señor Wole
emitió la opinión del tribunal.
Victoriano Pérez fué convicto de tener en su posesión un arma de fuego sin haberla registrado, todo esto en violación de la Ley núm. 14 de 1936 ( (2) pág. 129). Apeló de la sen-tencia. Durante la pendencia de su apelación la Asamblea Legislativa aprobó la Ley núm. 75 de marzo 12, 1937. Esta Dey cambió sustancialmente algunas de las disposiciones de la ley anterior, y fijó un nuevo término a contar de la fecha de la misma para el registro de armas de fuego. El ape-*170lante sostiene que la ley anterior fué enteramente derogada por la posterior y que ya que bajo esta última ley el tiempo para registrar las armas fué prorrogado, el apelante, aun en apelación, tiene derecho a gozar del beneficio del término-así prorrogado. Ésta es la regia general.
El fiscal no está en desacuerdo con la regia general pero-sostiene que no toda la ley de 1936 supra, fué derogada. Llama nuestra atención hacia el hecho de que solamente cier-tas secciones de la misma fueron modificadas o enmendadas.. Una de las secciones modificadas fué la número 7, la que,, en unión de la 9, fijó el nuevo término. En su consecuen-cia, el fiscal conviene en que procede ordenar el sobresei-miento y archivo de la causa, y así lo hacemos.

Se revoca la sentencia apelada y se ordena el archivo y sobreseimiento de la causa en la corte inferior.

El Juez Asociado Señor Córdova Dávila no intervino.